Citation Nr: 1035058	
Decision Date: 09/16/10    Archive Date: 09/21/10

DOCKET NO.  09-41 232	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New Orleans, 
Louisiana


THE ISSUE

Entitlement to a total disability evaluation based on individual 
unemployability due to service-connected disability (TDIU).


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the 
United States


ATTORNEY FOR THE BOARD

David Traskey, Associate Counsel






INTRODUCTION

Please note this appeal has been advanced on the Board's docket 
pursuant to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).  The Veteran had active service from 
September 1950 to August 1952.

This matter came before the Board of Veterans' Appeals (Board) on 
appeal from a decision of December 2007 by a Department of 
Veterans Affairs (VA) Regional Office (RO).

The Veteran's claim was previously before the Board in January 
2010 and remanded at that time for additional evidentiary 
development, to include obtaining outstanding VA treatment 
records and affording the Veteran a VA examination.  The above 
development was completed and the Veteran's claim is before the 
Board for final appellate consideration.  See D'Aries v. Peake, 
22 Vet. App. 97, 105 (2008); Dyment v. West, 13 Vet. App. 141, 
146-47 (1999).  


FINDINGS OF FACT

1.  The Veteran is service-connected for chronic bilateral 
epididymitis with chronic prostatitis (60 percent, effective 
August 4, 2006) and erectile dysfunction (non-compensable, 
effective August 4, 2006).  The Veteran's combined disability 
evaluation is 60 percent, effective August 4, 2006.  

2.  The Veteran's chronic bilateral epididymitis with chronic 
prostatitis and erectile dysfunction result from a common 
etiology and are considered a single disability for TDIU 
eligibility purposes.      

3.  The Veteran's service-connected disability is not of such 
severity to preclude him from obtaining or maintaining 
substantially gainful employment. 



CONCLUSION OF LAW

The criteria for entitlement to a total disability rating based 
on individual unemployability due to a service-connected 
disability are not met.  38 U.S.C.A. § 1155 (West 2002); 38 
C.F.R. §§ 3.340, 3.341, 4.16 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Establishing TDIU

The Veteran asserts that he is entitled to a total disability 
evaluation based on individual unemployability (TDIU).  
Regulations provide that a total disability rating based on 
individual unemployability is warranted when the evidence shows 
that the Veteran is precluded from obtaining or maintaining 
substantially gainful employment by reason of his service-
connected disability.  38 C.F.R. §§ 3.340, 3.341, 4.16 (2009).  
VA defined substantially gainful employment as "employment at 
which non-disabled individuals earn their livelihood with 
earnings comparable to the particular occupation in the community 
where the veteran resides."  See M21-MR, Part IV, Subpart ii, 
Chapter 2(F)(24)(d).  Consideration may be given to the Veteran's 
level of education, special training, and previous work 
experience when arriving at this conclusion, but factors such as 
age or impairment caused by non-service-connected disabilities 
are not to be considered.  38 C.F.R. §§ 3.341, 4.16, 4.19 (2009); 
Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993). 
   
The Board notes that marginal employment is not considered to be 
substantially gainful employment.  Marginal employment generally 
shall be deemed to exist when a veteran's earned annual income 
does not exceed the amount established by the U.S. Department of 
Commerce, Bureau of the Census, as the poverty threshold for one 
person.  Marginal employment may also be held to exist, on a 
facts-found basis (includes but is not limited to employment in a 
protected environment such as a family business or sheltered 
workshop), when earned annual income exceeds the poverty 
threshold.  38 C.F.R. § 4.16(a) (2009).

Total disability may or may not be permanent.  Permanence of 
total disability exists when such impairment is reasonably 
certain to continue throughout the life of the disabled person.  
Diseases and injuries of long standing which are actually totally 
incapacitating will be regarded as permanently and totally 
disabling when the probability of permanent improvement under 
treatment is remote.  38 C.F.R. § 3.340 (2009).

Total disability ratings for compensation may be assigned, where 
the schedular rating is less than total, when the disabled person 
is, in the judgment of the rating agency, unable to secure or 
follow a substantially gainful occupation as a result of service-
connected disabilities, provided that, if there is only one such 
disability, this disability shall be ratable at 60 percent or 
more, and that, if there are two or more disabilities, there 
shall be at least one disability ratable at 40 percent or more, 
and sufficient additional disability to bring the combined rating 
to 70 percent or more.  38 C.F.R. § 4.16(a) (2009).

As a preliminary matter, the term unemployability is not 
synonymous with the terms unemployed and unemployable for the 
purposes of determining entitlement to TDIU.  A veteran may be 
unemployed or unemployable for a variety of reasons, but a 
determination as to entitlement to TDIU is appropriate only when 
a veteran's unemployability is the result of a service-connected 
disability.  See M21-MR, Part IV, Subpart ii, Chapter 
2(F)(24)(c).

The Veteran's service-connected disabilities include chronic 
bilateral epididymitis with chronic prostatitis (60 percent, 
effective August 4, 2006) and erectile dysfunction (non-
compensable, effective August 4, 2006).  The Veteran's combined 
disability evaluation is 60 percent, effective August 4, 2006.  
Ordinarily, 38 C.F.R. § 4.16(a) makes clear that if there are two 
or more disabilities, there shall be at least one disability 
ratable at 40 percent or more, and sufficient additional 
disability to bring the combined rating to 70 percent or more.  

However, multiple disabilities resulting from a common etiology 
or single accident are considered a single disability for 
determining TDIU eligibility.  In this case, the Board finds that 
the Veteran's chronic bilateral epididymitis with chronic 
prostatitis and erectile dysfunction result from a common 
etiology and therefore, are a single disability for the purpose 
of determining TDIU eligibility.  See 38 C.F.R. § 4.16(a); 
January 2007 rating decision.  Thus, the Veteran meets the 
minimum criteria for consideration of TDIU.  See 38 C.F.R. § 
4.16(a).  For the reasons discussed below, however, the Board 
finds that the preponderance of the evidence is against a finding 
of TDIU in this case.

II.  Factual Background and Analysis

J Busby, M.D., provided an August 2005 statement in which it was 
indicated that the Veteran was treated with multiple modalities, 
to include a TUMT.  Even after the TUMT, his prostatitis as well 
as the voiding symptoms worsened such that a vaporization of the 
prostate was accomplished in July 2005.  When seen in August 
2005, there was microhematuria which was to be expected however 
the voiding symptoms were much improved.  He complained only of 
occasional dysuria and nocturia times two to three, which 
appeared to be becoming less. It was considered significant that 
the Veteran on bladder scan that day had demonstrated no residual 
urine.  

In October 2005, the Veteran underwent prostate surgery for 
prostate cancer.  In a June 2006 rating decision, the RO denied 
service connection for prostate cancer, status post transurethral 
resection of the prostate.  

The Veteran was afforded a VA Compensation and Pension (C&P) 
genitourinary examination in October 2006.  The examiner noted 
that the Veteran had active service from September 1950 to August 
1952 after which time the Veteran worked in a paper mill for 16 
years as well as a molder at a paper company for many years.   
The Veteran retired at age 63.  

The Veteran reported voiding every one to two hours, along with 
symptoms of hesitancy, decreased stream force, and occasional 
burning.  The Veteran also reported problems with pre and post-
voiding incontinence.  He used five to six absorbent pads per 
day, but denied problems with lethargy, weakness, or anorexia.  
The Veteran's past medical history was also significant for 
recurrent urinary tract infections, chronic prostatitis, 
epididymitis, urethral stricture, and prostate cancer.  The 
Veteran was hospitalized three times in the last 12 months for 
urinary tract disease which required surgical intervention.  He 
also underwent dilation every two to three months for urethral 
stricture.  A side effect of his medication was dizziness.  

The Veteran denied being employed at the time of the examination 
and stated that he no longer did yardwork or home repairs.  The 
Veteran reported increased pain with activities of daily living 
(ADLs).  The examiner conducted a physical examination and 
diagnosed the Veteran as having chronic epididymitis and 
prostatitis.  According to the examiner, the Veteran also had 
functional impairment and residuals, including urinary 
incontinence, chronic pain, and erectile dysfunction. 

In January 2007, a VA medical opinion was provided that it was 
likely that the erectile dysfunction and urinary incontinence 
were secondary to the chronic prostatitis.  

In the TDIU claim form, the Veteran reported that he worked full-
time in maintenance until 1992.  He stated that he did not leave 
his job due to disability, did not expect to receive disability 
retirement benefits, or workers compensation benefits, nor had he 
tried to obtain employment since he became too disabled to work.  
His educational background consisted of three years of high 
school and he had not pursued any education or training since he 
became too disabled to work.  

The Veteran presented to a VA medical facility in July 2007 for a 
follow-up appointment related to his chronic prostatitis and 
epididymitis.  The examiner noted that the Veteran's past medical 
history was significant for prostate cancer and urinary 
obstructive problems (which required dilation approximately every 
three months).  The Veteran also expressed the opinion that his 
prostatitis caused intense, daily back pain.  The Veteran further 
indicated concern that the back pain caused by his prostate 
problems kept him from gainful employment because it interfered 
with his concentration and ability to perform manual labor 
activities.  Certain activities such as lifting increased urinary 
frequency and incontinence, according to the Veteran.  It was 
noted that there was no reasonable employment that he could 
undertake in the economy.  Following a physical examination, the 
impression was prostate cancer; chronic prostatitis with chronic 
urinary urgency, incontinence, and frequency, among other 
conditions.

The Veteran was also afforded a VA general medical examination 
(GME) in November 2007.  The examiner noted that the Veteran's 
past medical history was significant for prostate cancer and 
degenerative joint disease (DJD), among other conditions.  The 
Veteran was noted to have an eleventh grade education.  He worked 
at International Paper following discharge from service and 
retired at age 63.  The Veteran reported subjective complaints of 
erectile dysfunction, stress incontinence, and frequent 
urination.  The Veteran denied being hospitalized in the past 
year, but stated that he was diagnosed with prostate cancer (for 
which he underwent no treatment).  The examiner also noted that 
the Veteran required dilation approximately every three months 
for urinary stricture.  The examiner indicated that this 
condition did not affect his usual occupation, but did affect 
daily activities in that the Veteran had to change absorbent pads 
two to three times per day.  

Following a physical examination, the examiner diagnosed the 
Veteran as having prostate cancer, urethral stricture requiring 
dilation every three months, and stress incontinence requiring an 
incontinence pad (changed two to three times daily).  The Veteran 
was also diagnosed as having spondylosis of the lumbar spine with 
decreased range of motion, DJD of the knees, and chronic 
obstructive pulmonary disease (COPD).  The examiner opined that 
the Veteran's prostate cancer, urinary condition, urethral 
stricture, and stress incontinence prevented the Veteran from 
"heavy duty" employment.  However, these genitourinary 
conditions did not preclude the Veteran from being gainfully 
employed in light duty work.  The examiner further stated that 
only the combined effects of the Veteran's non-service-connected 
disabilities, including spondylosis, DJD of the knees, and COPD, 
prevented substantially gainful employment in either light or 
heavy duty work.

Also associated with the claims file is a statement dated 
December 2007 from the North Louisiana Orthopedic and Sports 
Medicine Clinic.  The author of the note indicated that the 
Veteran was "unable to work due to service connected ailments - 
prostatitis and DJD - knees."

A January 2008 VA medical record indicates that the Veteran 
reported that he continued to have problems with stress urinary 
incontinence and that it was keeping him from employment.  He 
reported that he could not hold a job even with light duty 
because he would have incontinence just from bending over and 
picking something up.  The Veteran submitted a copy of the 
medical record and related that the physician "states that these 
conditions render me unable to maintain any kind of gainful 
employment."  The Board finds however that it is clear from the 
statement that the examiner was merely reporting what the Veteran 
related to him and that the physician expressed no opinion as to 
whether the Veteran could or could not obtain or maintain 
substantially gainful employment.  

M. Cage, M.D. indicated in February 2010 that the Veteran 
continued to receive treatment for prostate cancer, epididymitis, 
and loss of urinary control.  That same month, C. Elliott, M.D. 
submitted a statement in support of the Veteran's current claim.  
Specifically, Dr. Elliott noted that the Veteran, at the age of 
81, had benign prostatic hypertrophy (BPH) for a number of years, 
nocturia (three to six times per night), transurethral resection 
of the prostate (times two), and an incapacity to hold urine.  As 
such, Dr. Elliott noted that the Veteran had to wear an absorbent 
pad continually as a result of urine leakage.  This leakage 
occurred "continuously" with bending, straining, or lifting.  
Dr. Elliott also expressed his opinion that the Veteran was 
disabled as a result of these conditions and unable to do any 
gainful employment because of urine leakage and the resultant 
smell.

The Veteran was afforded another VA C&P genitourinary examination 
in March 2010.  The examiner reviewed the claims file and noted 
that the Veteran's past medical history was significant for 
chronic prostatitis (since 1952) as well as prostate cancer 
(since 2005).  The Veteran had an eleventh grade education and 
following discharge from service, he worked for International 
Paper Company and a lumber company.  Thereafter, he worked part-
time for five years "making molding."  He also stated that he 
was able to complete his career without his chronic genitourinary 
conditions resulting in any restrictions.  The examiner noted 
that there was no evidence that the Veteran had to quit his job 
at any time because of these conditions.  

The Veteran reported subjective symptoms of frequent urination 
(approximately every two hours), decreased urinary stream, 
dysuria, hesitancy, urgency, occasional incontinence, 
constipation, erectile dysfunction, and back pain.  According to 
the Veteran, he "sometimes" had incontinence for which he used 
absorbent materials (i.e., a paper towel).  The Veteran admitted 
to having some urinary control, but stated that he had 
"accidents" consisting of loss of urine or urine leakage when 
lifting, sneezing, or coughing.  The Veteran changed the 
absorbent materials three times per day.  He took prescribed 
medications for these symptoms with little relief.  The Veteran 
was also noted to have prostate cancer and shingles for which he 
was prescribed Finasteride and Gabapentin, respectively.  The 
Veteran acknowledged having dilations every three to six months, 
but denied any self intermittent catheterization.  The examiner, 
however, observed that the Veteran's last dilation was "remote" 
to the examination by "several years."

A physical examination of the Veteran's genitalia was essentially 
normal.  The examiner noted that the Veteran had a small 
reducible left inguinal hernia with cough.  The examiner noted 
that the Veteran had a dry paper towel in his pants at the time 
of the examination.  The paper towel remained dry after coughing 
on hernia testing.  No smell of urine was noted.  A whole body 
scan was negative for any evidence of metastatic bone disease.  
There were, however, significant degenerative changes, likely 
osteoporotic compression fractures, and posttraumatic images of 
the right midfoot.  The Veteran was diagnosed as having chronic 
bilateral epididymitis, appearing to be in remission; chronic 
prostatitis with residual lower urinary tract symptoms of: 
frequency of urination, nocturia (four to five times), weak 
urinary stream, hesitancy, urgency, and use of absorbent 
materials (three times daily); urethral stricture disease, post 
dilation (every three to six months); adenocarcinoma of the 
prostate (residual is erectile dysfunction); and non-service-
connected lumbar spondylosis.

The examiner further noted that the Veteran's chronic back pain 
was unrelated to his prostate problems.  In particular, the 
examiner found no evidence of metastatic bone disease.  Instead, 
the examiner attributed the Veteran's back pain to his non-
service-connected lumbar spondylosis.  Notably, the examiner 
found that the lumbar spondylosis was aggravated by the Veteran's 
constipation.  With regard to the Veteran's employability, the 
examiner stated:

The Veteran's service-connected chronic 
bilateral epididymitis does not make him 
unemployable for a sedentary or manual 
labor job.  The Veteran can work either 
with this condition as it is in remission 
by history obtained at this examination 
and by the evidence available for the 
examiner to review.

Regarding his chronic prostatitis with 
residual lower urinary tract symptoms and 
the requirement of utilizing three Viva 
paper towels per day, the examiner will 
report that the Veteran can work a manual 
labor and desk job with this diagnosis.  
The Veteran, however, should have weight 
management and restrictions since he has 
stress urinary incontinence and with 
lifting reported symptoms of 'leaking 
urine.'
Therefore, the Veteran's weight management 
should be restricted to less than 10 
pounds on a manual labor or desk job.

In reaching these conclusions, the examiner also reviewed 
opinions regarding dated July 2007 and February 2010 submitted 
by the Veteran in support of the current claim.  The examiner, 
however, disagreed with these opinions.  Specifically, the 
examiner noted that neither of the opinions appeared to have 
been based upon factual evidence obtained from examination or a 
review of the claims file.       

Given the evidence of record, the Board concludes that the 
preponderance of the evidence is against a finding of TDIU in 
this case.  Here, the central inquiry is whether the Veteran's 
service-connected genitourinary disability alone is of sufficient 
severity to preclude him from obtaining and maintaining 
substantially gainful employment.  See Hatlestad v. Brown, 5 Vet. 
App. 524, 529 (1993).  In this regard, the Board notes that there 
are competing opinions about whether the Veteran is precluded 
from obtaining or maintaining substantially gainful employment by 
reason of his service-connected disability.

In evaluating the probative value of competent medical evidence, 
the United States Court of Veterans Appeals for Veterans Claims 
(Court) has stated, in pertinent part: 

The probative value of medical opinion 
evidence is based on the medical expert's 
personal examination of the patient, the 
physician's knowledge and skill in 
analyzing the data, and the medical 
conclusion that the physician reaches. . . 
.  As is true with any piece of evidence, 
the credibility and weight to be attached 
to these opinions [are] within the province 
of the adjudicator . . . .

Guerrieri v. Brown, 4 Vet. App. 467, 470-71 (1993).  A 
physician's access to the claims file and the thoroughness and 
detail of the opinion are important factors in assessing the 
probative value of a medical opinion.  Prejean v. West, 13 Vet. 
444, 448-499 (2000).  However, the Court in the past has declined 
to adopt the "treating physician rule," which would give the 
opinion of a treating physician greater weight in claims made by 
the Veteran.  See Guerrieri, 4 Vet. App. at 471-72; Van Slack v. 
Brown, 5 Vet. App. 499, 502 (1993).

On one hand, the Veteran indicated in July 2007 that his back 
pain caused by his prostate problems kept him from gainful 
employment because it interfered with his concentration and 
ability to perform manual labor activities.  Certain activities 
such as lifting and bending over increased urinary frequency and 
incontinence, according to the Veteran.  It was also noted, 
although it is not entirely clear if it was stated by the Veteran 
or the physician, that under these conditions, there was no 
reasonable employment that he could undertake in the economy.  
Similarly, a private opinion dated December 2007 indicated that 
the Veteran was "unable to work due to service connected 
ailments - prostatitis and DJD - knees."

Dr. Elliott further stated in February 2010 that the Veteran was 
disabled as a result of his genitourinary conditions and unable 
to do any gainful employment because of urine leakage and the 
resultant smell.

On the contrary, the November 2007 VA GME examiner opined that 
the Veteran's prostate cancer, urinary condition, urethral 
stricture, and stress incontinence prevented the Veteran from 
"heavy duty" employment.  However, these genitourinary 
conditions did not preclude the Veteran from being gainfully 
employed in light duty work.  Rather, only the combined effects 
of the Veteran's non-service-connected disabilities, including 
spondylosis, DJD, and COPD, prevented substantially gainful 
employment in either light or heavy duty work.  

The Board remanded the claim for additional development and 
examination as it was not clear whether the July 2007 examiner 
thought the back pain was associated with the service-connected 
disability and because the VA examiner in November 2007 reported 
that he changed his pads two to three times each day as opposed 
to the five to six times he reportedly changed pads in 2006.  
Interestingly, the Veteran reported during the March 2010 VA 
examination that he changed paper towels only three times a day, 
which the Board notes does not meet the criteria for the 
currently assigned  60 percent evaluation.  

The Board finds the March 2010 VA examination report to be 
adequate and highly probative evidence regarding the issue on 
appeal.  The examiner conducted a physical examination, 
considered the medical history and provided an opinion that was 
supported by a detailed rationale.  The March 2010 VA C&P 
examiner determined that neither the Veteran's service-connected 
chronic bilateral epididymitis nor the chronic prostatitis 
prevented him from performing manual labor or a desk job.  
However, the examiner advocated weight management restrictions of 
less than ten pounds in light of the Veteran's stress 
incontinence.  The Board requested that examination, in part, due 
to the information provided by the Veteran during the 2007 
examination that he only changed appliances two to three times 
per day, which was inconsistent with information previously 
provided.  However, as he provided consistent information 
concerning the number of times pads had to be changed to the 2010 
examiner, the Board finds that the November 2007 examination is 
also probative in this case.  It too was adequate as it was based 
on a review of the medical history, a physical examination and as 
an opinion with rationale was provided.  

Unlike the July 2007, December 2007, and February 2010 opinions, 
the November 2007 and March 2010 VA examiners provided a complete 
rationale to explain the conclusion that the Veteran was able to 
perform some form of manual or sedentary labor (with weight 
management restrictions).  Moreover, the March 2010 VA examiner 
specifically refuted the July 2007 and February 2010 opinions on 
the grounds that neither of the opinions appeared to have been 
based upon factual evidence obtained from examination or a review 
of the claims file.  The Board also notes that the December 2007 
private examiner failed to provide a rationale for the opinion 
stated regarding the Veteran's unemployability and misidentified 
the Veteran's service-connected disabilities.  

In contrast, the March 2010 review also afforded the examiner the 
opportunity to obtain information about the Veteran's past 
medical, occupational, and/or educational histories.  See Caffrey 
v. Brown, 6 Vet. App. 377, 381 (1994) (finding that when 
relevant, "the examiner must consider the records of prior 
medical examinations and treatment in order to assure a fully 
informed examination").  Additionally, it appears that Dr. 
Elliott misstated the severity of the Veteran's service-connected 
disability based on the evidence of record.  For instance, Dr. 
Elliott indicated in February 2010 that (1) the Veteran had 
incapacity to hold urine; (2) that the Veteran wore an absorbent 
pad continually as a result of urine leakage; and (3) the 
Veteran's leakage occurred "continuously" with bending, 
straining, or lifting.  

However, the evidence of record is completely devoid for any 
indication that the Veteran had incapacity to hold urine.  
Instead, the Veteran specifically stated in March 2010 that he 
had occasional incontinence.  He also admitted to having some 
urinary control, but stated that he had "accidents" consisting 
of loss of urine or urine leakage when lifting, sneezing, or 
coughing.  Furthermore, there is no indication of record that he 
experienced continuous leakage with bending, straining, or 
lifting.  In this regard, the Veteran stated that he changed his 
absorbent materials three times daily.  The Board acknowledges 
that the Veteran had "accidents" consisting of loss of urine or 
urine leakage when lifting, sneezing, or coughing.  Again, 
however, there is no evidence of record to show that the 
Veteran's urine loss in these situations was continuous, 
particularly where, as here, he (1) admitted to having some 
urinary control and (2) experienced no urine leakage in March 
2010 with coughing on hernia testing.  For the foregoing reasons, 
the Board finds that the March 2010 opinion is entitled to 
greater probative weight.

The Veteran also expressed his own opinion that he was unable to 
obtain or maintain substantially gainful employment as a result 
of his service-connected disability.  The Court has in the past 
held that lay testimony is competent regarding features or 
symptoms of injury or disease when the features or symptoms are 
within the personal knowledge and observations of the witness.  
Layno v. Brown, 6 Vet. App. 465, 469-70 (1994); see also, 
Buchanan v. Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 2006); 
Davidson v. Shinseki, 581 F.3d. 1313, 1315 (Fed. Cir. 2009).  
Here, the Board finds however that the more probative medical 
evidence shows that the Veteran is not unable to obtain or 
maintain substantially gainful employment solely due to service-
connected disability and this evidence outweighs the Veteran's 
lay testimony.  In that regard, it is also noted that the Veteran 
indicated that inability to obtain or retain substantially 
gainful employment was in part predicated on back pain which he 
attributed to the service-connected disability.  Although he is 
competent to state that he has back pain, he is not competent to 
provide an etiological opinion for the symptom.  In this case, 
the probative March 2010 medical opinion indicates that his back 
pain is due to an orthopedic disability and not his service-
connected disability.  The Board also observes that the Veteran 
was service-connected for this disability since discharge from 
service and that he stated in March 2010 that he was largely able 
to complete his career without his chronic genitourinary 
conditions resulting in any restrictions.

In sum, the lay statements of record are outweighed by the 
November 2007 and March 2010 VA medical opinions as the opinions 
were based on a physical examination and interview of the 
Veteran, a review of the medical history, and included a 
rationale for the opinion.

The Board notes that the Veteran has an eleventh grade education.  
He worked following discharge from service for two companies for 
many years.  Thereafter, he worked part-time for five years 
"making molding" before he retired at the age of 63.  The 
Veteran also stated that he was able to complete his career 
without his chronic genitourinary conditions resulting in any 
restrictions.  There was no evidence that the Veteran had to quit 
his job at any time because of his service-connected 
genitourinary condition.  Since his retirement, there is no 
evidence of record to show that the Veteran attempted to obtain 
employment, that he was denied employment as a result of his 
service-connected disability, that he attempted to learn new 
skills, or that he sought vocational and educational 
rehabilitation training.

The Board notes that the Veteran's representative takes issue 
with the fact that the Veteran has been found to be able to 
perform both manual labor and light duty work (with some weight 
management restrictions).  See August 2010 informal hearing 
presentation.  In particular, the Veteran's representative argues 
that most manual labor jobs available require lifting of more 
than ten pounds.  The representative also notes that there was no 
indication that the Veteran had the education or experience to 
perform desk work.  

The Board finds these arguments unavailing.  First, even if 
"most" manual labor jobs require lifting of more than ten 
pounds as the representative suggests, the March 2010 examiner 
nevertheless made clear that the Veteran was capable of 
employment based on some kind of manual labor provided certain 
weight restrictions were satisfied.  The Board also finds 
implausible the argument that all manual labor jobs require 
lifting of more than ten pounds.  To the extent that the 
representative questions the Veteran's ability to perform 
sedentary or desk work, the Board notes that the representative 
cites no evidence to support this conclusion.  The Board also 
observes that the Veteran has an eleventh grade education and 
aside from the representative's own, unsupported assertions, 
there is no evidence of record to suggest that he would be 
incapable of performing light manual labor or sedentary 
employment solely because of his service-connected disability, 
education level, and/or previous work experiences.  As such, the 
Board finds that TDIU is not warranted in this case and the 
Veteran's claim is denied.

Duty to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), the United States Department of Veterans Affairs (VA) has 
a duty to notify and assist veterans in substantiating a claim 
for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 
5126 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 3.156(a), 
3.159 and 3.326(a) (2009).  Upon receipt of a complete or 
substantially complete application for benefits, VA is required 
to notify the Veteran and his representative, if any, of any 
information, and any medical or lay evidence, that is necessary 
to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. 
§ 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

Proper notice from VA must inform the Veteran of any information 
and evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; and (3) that the 
Veteran is expected to provide.  This notice must be provided 
prior to an initial unfavorable decision on a claim by the agency 
of original jurisdiction (AOJ).  Mayfield v. Nicholson, 444 F.3d 
1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 
(2004).  

On March 3, 2006, the Court issued a decision in the consolidated 
appeal of Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), 
which held that the VCAA notice requirements of 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a 
service connection claim.  Those five elements include: (1) 
veteran status; (2) existence of a disability; (3) a connection 
between a veteran's service and the disability; (4) degree of 
disability; and (5) effective date of the disability.

The VCAA duty to notify was satisfied by way of a letter sent to 
the Veteran in March 2007 that fully addressed the notice 
elements and was sent prior to the initial AOJ decision in this 
matter.  The letter informed the Veteran of what evidence was 
required to substantiate the TDIU claim and of the Veteran's and 
VA's respective duties for obtaining evidence.  The Veteran was 
also provided with notice of the information and evidence 
necessary to establish a disability rating and an effective date 
for TDIU.  

The Board also finds that all of the relevant facts have been 
properly developed, and that all available evidence necessary for 
an equitable resolution of the issue has been obtained.  The 
Veteran's service treatment and post-service treatment records 
have been obtained.  The Veteran was also afforded VA 
examinations in connection with the current claim.  Accordingly, 
the Board finds that VA has complied, to the extent required, 
with the duty-to-assist requirements found at 38 U.S.C.A. § 5103A 
and 38 C.F.R. § 3.159(c)-(e).


ORDER

Entitlement to a total disability rating based on individual 
unemployability based on service-connected disability is denied.


____________________________________________
S.S. TOTH
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


